Name: Commission Regulation (EC) No 97/2004 of 21 January 2004 correcting Regulations (EC) No 2281/2003 and (EC) No 2299/2003 determining the world market price for unginned cotton
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 22.1.2004 EN Official Journal of the European Union L 15/12 COMMISSION REGULATION (EC) No 97/2004 of 21 January 2004 correcting Regulations (EC) No 2281/2003 and (EC) No 2299/2003 determining the world market price for unginned cotton THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Protocol 4 on cotton (1), annexed to the Act of Accession of Greece, Having regard to Council Regulation (EC) No 1051/2001 of 22 May 2001 on production aid for cotton (2), and in particular Article 4 thereof, Whereas: (1) The average dollar rates on which Commission Regulations (EC) No 2281/2003 (3) and (EC) No 2299/2003 (4) are based are wrong. The said Regulations should therefore be corrected. (2) It should be possible at the request of the interested party for the corrections to apply from the date of entry into force of the corrected Regulations, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EC) No 2281/2003 is hereby replaced by the following: Article 1 The world price for unginned cotton as referred to in Article 4 of Regulation (EC) No 1051/2001 is hereby determined as equalling EUR 32,077/100 kg. Article 2 Article 1 of Regulation (EC) No 2299/2003 is hereby replaced by the following: Article 1 The world price for unginned cotton as referred to in Article 4 of Regulation (EC) No 1051/2001 is hereby determined as equalling EUR 31,820/100 kg. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. At the request of the interested party, Article 1 shall apply from 23 December 2003. At the request of the interested party, Article 2 shall apply from 24 December 2003. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) Protocol as last amended by Council Regulation (EC) No 1050/2001 (OJ L 148, 1.6.2001, p. 1). (2) OJ L 148, 1.6.2001, p. 3. (3) OJ L 336, 23.12.2003, p. 93. (4) OJ L 340, 24.12.2003, p. 53.